FROM LENOIR.
The defendants pleaded — first, non est factum; second, noninfregerunt conventionem; third, performance.
In his replication the plaintiff assigned as a breach the following facts: That a suit was pending in the Supreme Court, in which Isaac Coleman was plaintiff and John Crumpler and Mary Coleman, defendants, in which suit the said bond was taken, and which was, by the order of the Supreme Court, tried in the Court of Equity in the county of Lenoir, where a final decree for the sum of $1,150, with interest, etc., was entered for the plaintiff, which John Crumpler had failed to perform and abide by. Issue was taken upon this, and the cause was tried before his Honor, Judge DONNELL, on the last circuit.
The plaintiff produced a record of a cause pending in the Supreme Court between Isaac Coleman, plaintiff, and John Crumpler (509)  and Mary Coleman, defendants, in which the defendant, Crumpler, *Page 329 
was directed to give a bond, similar to the one declared on in this action, and which was by a subsequent order of the Court remanded for hearing to the Court of Equity for the county of Lenoir; and also the record of a final decree in that cause made by the Court of Equity for Lenoir county, whereby the defendant, Crumpler, was directed to pay the plaintiff $1,150, with interest. He then offered to prove by the clerk of the Supreme Court that the cause which pended in the Supreme Court, and in which there was an order for the defendant's giving a bond, was the same cause which was finally decided in Lenoir, and that the bond now sued on was taken in pursuance of the order of the Supreme Court; but by mistake the name of Mary Crumpler, instead of Mary Coleman, was inserted in the condition. This was objected to by the counsel for the defendants as tending to control by parol testimony either the record or the bond, and was rejected by his Honor. It was also objected by the counsel for the defendants that the record of a decree of Lenoir Court of Equity did not support the breach assigned by the plaintiff, and his Honor, being of this opinion, the plaintiff, in submission to it, suffered a nonsuit, and appealed.
This action cannot be sustained. It is too well settled to require either argument or authority to show that a written document cannot by parol be made to mean anything but what its words, that is, itself imports. It certainly cannot be contradicted. I enter not into the doctrine of ambiguities, either latent or patent. The case does not require it. Parol evidence can neither bend the bond to the record, nor the                              (510) record to the bond. It was, therefore, properly rejected.
Then, as to the breach proven by the record. The breach alleged is, as it should be, according to the meaning of the words of the condition; that is, according of their legal import — to wit, that the Court, either the Supreme Court or that of Lenoir (for I give no opinion whether the decree of that Court, or any Court having jurisdiction of the cause, is not within the legal import of the words, "the final decree of the Supreme Court"), rendered a judgment in the suit mentioned in the condition of the bond aforesaid, wherein Isaac Coleman is plaintiff and John Crumpler and Mary Crumpler are defendants. The record offered to support that breach proved that there was a decree in a suit wherein Isaac Coleman was plaintiff and John Crumpler and Mary Coleman were defendants, which Crumpler had failed to perform. Certainly, such evidence cannot, by the most strained construction, *Page 330 
support the allegation made in the replication. The Judge was, therefore, right in instructing the jury that there was no evidence. This mistake, for it evidently is one, is much to be lamented; but the Court cannot correct it, or bind these defendants further than they have bound themselves.
PER CURIAM.                                          Affirmed.
(511)